DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
Response to Amendment
The amendments filed on 2/7/2022 does put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments and arguments.
Election/Restrictions
Claims 1 and 3 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4-9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 4-9 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/30/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance:
Hashigami (US Pub No. 2013/0255747) and Harada (US Pub No. 2017/0170342) are the closest prior art.

Harada et al. teaches a silicon substrate with a surface roughness where when the surface roughness Ra is reduced, the open circuit voltage is improved [0125] and improving power generation [0138]. The roughness is in the range of about 0.2 to 0.8 nm [Fig. 8, 0042].
	Modified Hashigami et al. teaches all the structural limitations of claims 1 and 3 but does not disclose the limitation of “wherein the semiconductor substrate has a pyramidal texture on the side of the light-receiving surface of the semiconductor substrate and the pyramidal texture is destroyed at the portion where the antireflection film is absent”
These references, nor any other reference or combination of references in the prior art suggest or render obvious the limitation of “wherein the semiconductor substrate has a pyramidal texture on the side of the light-receiving surface of the semiconductor substrate and the pyramidal texture is destroyed at the portion where the antireflection film is absent” in conjunction with the remaining limitations of claim 1.
Therefore; claims 1, 3, and 4-9 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726